DETAILED ACTION
This action is in response to the claims filed 04/22/2022. Claims 1-2, 5, 6, 8, 9, 12, 13, 15, 16, 19-28 are pending and have been examined. Claims 3, 4, 7, 10, 11, 14, 17, 18 are cancelled. Claims 26-28 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, 20, 22 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. “Dialogue Learning with Human Teaching and Feedback in End-to-End Trainable Task-Oriented Dialogue Systems” hereinafter Liu, further in view of Kapoor et al US document ID US 20110251980 A1 hereinafter Kapoor

Claim 1,
 Liu teaches teaches, A method for efficient machine learning, the method comprising: training a machine learning model offline; ( pg 2 “We propose a hybrid imitation and reinforcement learning method …between offline training and interactive learning” pg 5 “We first train the system in a supervised manner by fitting task-oriented dialogue samples…We optimize the model parameter set θ by minimizing a linear interpolation of cross-entropy losses” Algorithm 1 pg 5 the authors describe a system that is involved in two learning phases, the first phase is pretraining, which can be considered the offline phase, it is performed without human interaction) receiving and storing first feedback to the trained machine learning model for a current interval, the first feedback coming from a first user; ( Section 3.6 “We let the supervised training agent to interact with users…When the agent make mistakes, we ask users to correct the mistakes and  demonstrate the expected actions and predictions for the agent to make” suggestions are received by the system an necessarily stored in order for the agent to take corrective action.) and updating the trained machine learning model online.  ( pg 2 “We propose a hybrid imitation and reinforcement learning method …between offline training and interactive learning” pg 5 “Once obtaining a supervised training dialogue agent, we further let the agent to learn interactively from users…the dialogue agent to learn from human teaching. We let the supervised training agent to interact with users using its learned dialogue policy” Algorithm 1 pg 5 the authors describe a system that is involved in two learning phases, the second phase is the online phase, it is performed with human interaction in an interactive learning period.)
Liu does not explicitly teach, determining, based on the first feedback, whether a performance of the trained machine learning model is redundant, wherein the performance is redundant if a precision of the trained machine learning model is greater than a minimal precision that is acceptable to the first user; in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, the at least one boost prediction treating a negative prediction as a positive prediction;
Kapoor however when addressing a system for interactive machine learning for user supervised precision alignment teaches,  determining, based on the first feedback, whether a performance of the trained machine learning model is redundant, wherein the performance is redundant if a precision of the trained machine learning model is greater than a minimal precision that is acceptable to the first user; (¶055 “The user can examine the confusion matrix provided by the presentation 218. The user can conclude that the current behavior of the classification system 204 (as reflected by the classification results) does not match the preferred behavior” ¶0058 “Advancing now to FIG. 4… The row dimension (i) of the confusion matrix indicates the correct classification, while the column dimension (j) of the confusion matrix indicates the assessed classification…In one merely representative case, the user can move a mouse cursor over that cell, upon which the interface mechanism 216 can display a value-up command 404 and a value-down command 406” a user which chooses to click the 404 arrow has decided that the value in the cell is lower than necessary or greater than a minimal precision. With reference to figure 4, the value in the particular cell is the number of samples determined to be rain instead of cloudy, increasing this value decreases the performance for that particular classification, corresponding to determining that the performance is redundant.) in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, (¶0033 “After the system 104 implements the changes, it produces an updated current state. For example, a classification system will yield new classification results as a result of the changes that have been made to its underling controlling variables or settings”  in response to changes, including determining a performance is redundant, made by the user the system provides new classification results or predictions corresponding to a boost prediction. Examiner notes that the claim defines providing at least one boost prediction as an action which increases a performance speed. Thus a system which provides a boost prediction increases a performance speed.) the at least one boost prediction treating a negative prediction as a positive prediction; (¶0062 “FIG. 5 shows the updated current state. Note that the value of cell.sub.21 in the confusion matrix is changed from value 6 to value 5, as instructed by the user. Also note that values of other cells have changed… FIG. 5 represents an increase in value using a first geometrical symbol and a decrease in value using a second geometrical symbol.” in response to the change suggested by the user to the confusion matrix shown in figure 4, the system recomputes a new decision boundary and re-evaluates the data points the results are shown in figure 5. The middle row shows that at least one negative prediction has now been treated as a positive prediction. Examiner notes that the center cell denotes the number of true positives (because cloudy samples are correctly identified as cloudy, while the middle left value represents the number of false negatives, samples incorrectly labeled as not cloudy when they should be labeled as Cloudy. 
    PNG
    media_image1.png
    639
    1180
    media_image1.png
    Greyscale
) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Machine learning system of Liu which includes a user guided training phase with a machine learning system which allows a user to adjust the machine learning system performance based on interaction with a confusion matrix as discussed in Kapoor.  One would have been motivated to make such a combination because both Liu and Kapoor disclose a user guided training system. Kapoor notes that user guided training generally may be unsatisfactory because“ the behavior of the system may be difficult to understand, even for users who are considered experts in the field to which the system pertains.” However, the performance visualization disclosed by Kapoor results in “has the effect of advancing the system towards a global state that exhibits desirable behavior” (Kapoor Abstract)

Claim 2
Liu/Kapoor teaches claim 1
Further Liu teaches, receiving and storing second feedback to the updated machine learning model for a further interval; (Algorithm 1 as shown in the algorithm in the for loop lines 2-6 the user is asks to correct mistakes for K iterations, one of ordinary skill in the art would know that it would be obvious to iterate more than one loop through the for loop, Thus resulting in multiple iterations of user feedback.)
Further Kapoor teaches, determining, based on the second feedback, whether a performance of the updated machine learning model is redundant; and   in response to determining that the performance of the updated machine learning model is not redundant, retaining a current performance level of the updated machine learning model.  (¶0066 “In all of the examples set forth above, it is possible that the feature adjustment module 220 cannot find a solution that satisfies the constraints specified by the user via the interface mechanism 216. For example, the feature adjustment module 220 may not be able to provide a cost matrix that satisfies the changes made to the confusion matrix. In this case, the tool 202 can inform the user that his or her instructions are infeasible, upon which the user has the option of adjusting the confusion matrix in another way.” The user provides second feedback to change the performance, the system than determines that adjustment cannot be made, and therefore the performance of the classifier is not redundant. The system is not updated so that the current performance level is retained unless the user provides alternative feedback.)

Claim 5
Liu/Kapoor teaches claim 1
Further Kapoor teaches, wherein the precision  is based on a number of true positives and a number of false positives (¶0058 “Advancing now to FIG. 4… The row dimension (i) of the confusion matrix indicates the correct classification, while the column dimension (j) of the confusion matrix indicates the assessed classification” the confusion matrix depicts values indicative of true positive and false positive rates, for example the center cell is a sample predicted as cloudy which is cloudy, a true positive. The center left cell is the number of samples labeled incorrectly as Rain, a false positive.)

Claim 6
Liu/Kapoor teaches claim 1
Further Kapoor teaches, wherein the minimal precision is determined based on the first feedback and on tolerance factors of the first user.  (¶055 “The user can examine the confusion matrix provided by the presentation 218. The user can conclude that the current behavior of the classification system 204 (as reflected by the classification results) does not match the preferred behavior” if a user interacts with the model by changing the confusion matrix, the minimal precision is determined to be less than the displayed value. This determination is based on feedback)

Claim 8,
 Liu teaches, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising (section 4.1 “We evaluate the proposed method on DSTC2 dataset… Its training set has 100K dialogues, and the development set and test set each has 10K dialogues” Section 4.4 “Figure 4 shows the curves for the average turn size of successful dialogues.” The figures show the performance of a machine model on several thousand iterations. PHOSITA would understand that this would be implemented in a computer processor which contains tangible storage media.) A computer system for efficient machine learning, the method comprising: training a machine learning model offline; ( pg 2 “We propose a hybrid imitation and reinforcement learning method …between offline training and interactive learning” pg 5 “We first train the system in a supervised manner by fitting task-oriented dialogue samples…We optimize the model parameter set θ by minimizing a linear interpolation of cross-entropy losses” Algorithm 1 pg 5 the authors describe a system that is involved in two learning phases, the first phase is pretraining, which can be considered the offline phase, it is performed without human interaction) receiving and storing first feedback to the trained machine learning model for a current interval, the first feedback coming from a first user; ( Section 3.6 “We let the supervised training agent to interact with users…When the agent make mistakes, we ask users to correct the mistakes and  demonstrate the expected actions and predictions for the agent to make” suggestions are received by the system an necessarily stored in order to the agent to take corrective action.) and updating the trained machine learning model online.  ( pg 2 “We propose a hybrid imitation and reinforcement learning method …between offline training and interactive learning” pg 5 “Once obtaining a supervised training dialogue agent, we further let the agent to learn interactively from users…the dialogue agent to learn from human teaching. We let the supervised training agent to interact with users using its learned dialogue policy” Algorithm 1 pg 5 the authors describe a system that is involved in two learning phases, the second phase is the online phase, it is performed with human interaction in an interactive learning period.)
Liu does not explicitly teach, determining, based on the first feedback, whether a performance of the trained machine learning model is redundant, wherein the performance is redundant if a precision of the trained machine learning model is greater than a minimal precision that is acceptable to the first user; in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, the at least one boost prediction treating a negative prediction as a positive prediction;
Kapoor however when addressing a system for interactive machine learning for user supervised precision alignment teaches,  determining, based on the first feedback, whether a performance of the trained machine learning model is redundant, wherein the performance is redundant if a precision of the trained machine learning model is greater than a minimal precision that is acceptable to the first user; (¶055 “The user can examine the confusion matrix provided by the presentation 218. The user can conclude that the current behavior of the classification system 204 (as reflected by the classification results) does not match the preferred behavior” ¶0058 “Advancing now to FIG. 4… The row dimension (i) of the confusion matrix indicates the correct classification, while the column dimension (j) of the confusion matrix indicates the assessed classification…In one merely representative case, the user can move a mouse cursor over that cell, upon which the interface mechanism 216 can display a value-up command 404 and a value-down command 406” as user which chooses to click the 404 arrow has decided that the value in the cell is lower than necessary or greater than a minimal precision. With reference to figure 4, the value in the particular cell is the number of samples determined to be rain instead of cloudy, increasing this value decreases the performance for that particular classification, corresponding to determining that the performance is redundant.) in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, (¶0033 “After the system 104 implements the changes, it produces an updated current state. For example, a classification system will yield new classification results as a result of the changes that have been made to its underling controlling variables or settings”  in response to changes, including determining a performance is redundant, made by the user the system provides new classification results or predictions corresponding to a boost prediction. Examiner notes that the claim defines proving at least one boost prediction which increases a performance speed. Thus a system which provides a boost prediction increases a performance speed.) the at least one boost prediction treating a negative prediction as a positive prediction; (¶0062 “FIG. 5 shows the updated current state. Note that the value of cell.sub.21 in the confusion matrix is changed from value 6 to value 5, as instructed by the user. Also note that values of other cells have changed… FIG. 5 represents an increase in value using a first geometrical symbol and a decrease in value using a second geometrical symbol.” in response to the change suggested by the user to the confusion matrix shown in figure 4, the system recomputes a new decision boundary and re-evaluates the data points the results are shown in figure 5. The middle row shows that at least one negative prediction has now been treated as a positive prediction. Examiner notes that the center cell denotes the number of true positives (because cloudy samples are correctly identified as cloudy, while the middle left value represents the number of false negatives, samples incorrectly labeled as not cloudy when they should be labeled as Cloudy. 
    PNG
    media_image1.png
    639
    1180
    media_image1.png
    Greyscale
) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Machine learning system of Liu which includes a user guided training phase with a machine learning system which allows a user to adjust the machine learning system performance based on interaction with a confusion matrix as discussed in Kapoor.  One would have been motivated to make such a combination because both Liu and Kapoor disclose a user guided training system. Kapoor notes that user guided training generally may be unsatisfactory because“ the behavior of the system may be difficult to understand, even for users who are considered experts in the field to which the system pertains.” However, the performance visualization disclosed by Kapoor results in “has the effect of advancing the system towards a global state that exhibits desirable behavior” (Kapoor Abstract)

Claim 9
	The claim is rejected for the reasons set forth in claim 2 in connection with claim 8
Claim 12
	The claim is rejected for the reasons set forth in claim 5 in connection with claim 8
Claim 13
	The claim is rejected for the reasons set forth in claim 6 in connection with claim 8

Claim 15
 Liu teaches, one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method (section 4.1 “We evaluate the proposed method on DSTC2 dataset… Its training set has 100K dialogues, and the development set and test set each has 10K dialogues” Section 4.4 “Figure 4 shows the curves for the average turn size of successful dialogues.” The figures show the performance of a machine model on several thousand iterations. PHOSITA would understand that this would be implemented in a computer processor which contains tangible storage media.) A computer program product for efficient machine learning, the computer program product training a machine learning model offline; ( pg 2 “We propose a hybrid imitation and reinforcement learning method …between offline training and interactive learning” pg 5 “We first train the system in a supervised manner by fitting task-oriented dialogue samples…We optimize the model parameter set θ by minimizing a linear interpolation of cross-entropy losses” Algorithm 1 pg 5 the authors describe a system that is involved in two learning phases, the first phase is pretraining, which can be considered the offline phase, it is performed without human interaction) receiving and storing first feedback to the trained machine learning model for a current interval, the first feedback coming from a first user; ( Section 3.6 “We let the supervised training agent to interact with users…When the agent make mistakes, we ask users to correct the mistakes and  demonstrate the expected actions and predictions for the agent to make” suggestions are received by the system an necessarily stored in order to the agent to take corrective action.) and updating the trained machine learning model online.  ( pg 2 “We propose a hybrid imitation and reinforcement learning method …between offline training and interactive learning” pg 5 “Once obtaining a supervised training dialogue agent, we further let the agent to learn interactively from users…the dialogue agent to learn from human teaching. We let the supervised training agent to interact with users using its learned dialogue policy” Algorithm 1 pg 5 the authors describe a system that is involved in two learning phases, the second phase is the online phase, it is performed with human interaction in an interactive learning period.)
Liu does not explicitly teach, determining, based on the first feedback, whether a performance of the trained machine learning model is redundant, wherein the performance is redundant if a precision of the trained machine learning model is greater than a minimal precision that is acceptable to the first user; in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, the at least one boost prediction treating a negative prediction as a positive prediction;
Kapoor however when addressing a system for interactive machine learning for user supervised precision alignment teaches,  determining, based on the first feedback, whether a performance of the trained machine learning model is redundant, wherein the performance is redundant if a precision of the trained machine learning model is greater than a minimal precision that is acceptable to the first user; (¶055 “The user can examine the confusion matrix provided by the presentation 218. The user can conclude that the current behavior of the classification system 204 (as reflected by the classification results) does not match the preferred behavior” ¶0058 “Advancing now to FIG. 4… The row dimension (i) of the confusion matrix indicates the correct classification, while the column dimension (j) of the confusion matrix indicates the assessed classification…In one merely representative case, the user can move a mouse cursor over that cell, upon which the interface mechanism 216 can display a value-up command 404 and a value-down command 406” as user which chooses to click the 404 arrow has decided that the value in the cell is lower than necessary or greater than a minimal precision. With reference to figure 4, the value in the particular cell is the number of samples determined to be rain instead of cloudy, increasing this value decreases the performance for that particular classification, corresponding to determining that the performance is redundant.) in response to determining that the performance is redundant, increasing a performance speed of the trained machine learning model by providing to the first user at least one boost prediction from the trained machine learning model, (¶0033 “After the system 104 implements the changes, it produces an updated current state. For example, a classification system will yield new classification results as a result of the changes that have been made to its underling controlling variables or settings”  in response to changes, including determining a performance is redundant, made by the user the system provides new classification results or predictions corresponding to a boost prediction. Examiner notes that the claim defines proving at least one boost prediction which increases a performance speed. Thus a system which provides a boost prediction increases a performance speed.) the at least one boost prediction treating a negative prediction as a positive prediction; (¶0062 “FIG. 5 shows the updated current state. Note that the value of cell.sub.21 in the confusion matrix is changed from value 6 to value 5, as instructed by the user. Also note that values of other cells have changed… FIG. 5 represents an increase in value using a first geometrical symbol and a decrease in value using a second geometrical symbol.” in response to the change suggested by the user to the confusion matrix shown in figure 4, the system recomputes a new decision boundary and re-evaluates the data points the results are shown in figure 5. The middle row shows that at least one negative prediction has now been treated as a positive prediction. Examiner notes that the center cell denotes the number of true positives (because cloudy samples are correctly identified as cloudy, while the middle left value represents the number of false negatives, samples incorrectly labeled as not cloudy when they should be labeled as Cloudy. 
    PNG
    media_image1.png
    639
    1180
    media_image1.png
    Greyscale
) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Machine learning system of Liu which includes a user guided training phase with a machine learning system which allows a user to adjust the machine learning system performance based on interaction with a confusion matrix as discussed in Kapoor.  One would have been motivated to make such a combination because both Liu and Kapoor disclose a user guided training system. Kapoor notes that user guided training generally may be unsatisfactory because“ the behavior of the system may be difficult to understand, even for users who are considered experts in the field to which the system pertains.” However, the performance visualization disclosed by Kapoor results in “has the effect of advancing the system towards a global state that exhibits desirable behavior” (Kapoor Abstract)

Claim 16
	The claim is rejected for the reasons set forth in claim 2 in connection with claim 15
Claim 19
	The claim is rejected for the reasons set forth in claim 5 in connection with claim 15
Claim 20
	The claim is rejected for the reasons set forth in claim 6 in connection with claim 15
Claim 22
Liu/Kapoor teaches claim 1
Kapoor does not explicitly teach, wherein the negative prediction is a false negative prediction, and the positive prediction is a true positive prediction. (¶0062 “FIG. 5 shows the updated current state. Note that the value of cell.sub.21 in the confusion matrix is changed from value 6 to value 5, as instructed by the user. Also note that values of other cells have changed… FIG. 5 represents an increase in value using a first geometrical symbol and a decrease in value using a second geometrical symbol.” in response to the change suggested by the user to the confusion matrix shown in figure 4, the system recomputes a new decision boundary and re-evaluates the data points the results are shown in figure 5. The middle row shows that at least one negative prediction has now been treated as a positive prediction. Examiner notes that the center cell denotes the number of true positives (because cloudy samples are correctly identified as cloudy, while the middle left value represents the number of false negatives, samples incorrectly labeled as not cloudy when they should be labeled as Cloudy.)
Claim 26
	The claim is rejected for the reasons set forth in claim 2 in connection with claim 8



Claim(s) 21, 23, 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu/Kapoor further in view of Culotta et al “Corrective feedback and persistent learning for information extraction” hereinafter Culotta.

Claim 21
Liu/Kapoor teaches claim 1
Liu/Kapoor does not explicitly teach, wherein the negative prediction is a true negative prediction, and the positive prediction is a false positive prediction
Culotta however when addressing fine tuning a machine learning system based on user feedback of prediction results teaches, wherein the negative prediction is a true negative prediction, and the positive prediction is a false positive prediction. (pg 1108 Section 3.4.1 “Fig. 2 shows a user interface that facilitates interactive information extraction…The information extraction system extracts text segments from the unstructured text and populates the corresponding fields in the contact record…The UI allows for rapid correction. For example, text segments can easily be grouped into blocks to allow for a single click-drag-drop. In the contact record at the left, fields have drop down menus with other candidates for the field. Alternatively the interface could include “try again” buttons next to the fields that cycle through possible alternative extractions for the field until the correct value is found.” The user clicks the try again button in response the system cycles to an alternative extraction for the field, thus what was previously considered a “true negative” by the model is presented to the user, once the user cycles through the next prediction by clicking the try again button again, it is known that the negative prediction presented as a positive prediction, or extracted field, is a false positive prediction.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Machine learning system of Liu/Kapoor which includes a user guided training phase with a machine learning system which allows a user to provide feedback based on the prediction results produced by a ML model as discussed in Culotta.  One would have been motivated to make such a combination because both Liu/Kapoor and Culotta disclose a user guided training system. Culotta notes that “We describe methods of guiding the user to incorrect predictions, suggesting the most informative fields to correct… We conclude that more efficient corrective feedback mechanisms lead to more effective persistent learning” (Culotta abstract)

Claim 23
Liu/Kapoor teaches claim 1
Liu/Kapoor does not explicitly teach, wherein the at least one boost prediction is visualized so that the first user recognizes that confidence in the at least one boost prediction is lower than for other predictions
Culotta however when addressing fine tuning a machine learning system based on user feedback of prediction results teaches, wherein the at least one boost prediction is visualized so that the first user recognizes that confidence in the at least one boost prediction is lower than for other predictions (pg 1108 Section 3.4.1 “Fig. 2 shows a user interface that facilitates interactive information extraction….The UI displays visual aids that allow the user to quickly verify the correctness of the extracted fields…the interface could include “try again” buttons next to the fields that cycle through possible alternative extractions for the field until the correct value is found…The UI immediately propagates all corrections and additions by the constrained Viterbi algorithm…The UI visually alerts the user to fields that have low confidence based on the constrained forward-backward algorithm” the interface allows a user to interact with the output of a model, the user interacts with the UI and the model updates its prediction via the Viterbi algorithm, then low confidence boost predictions are displayed to the user.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Machine learning system of Liu/Kapoor which includes a user guided training phase with a machine learning system which allows a user to provide feedback based on the prediction results produced by a ML model as discussed in Culotta.  One would have been motivated to make such a combination because both Liu/Kapoor and Culotta disclose a user guided training system. Culotta notes that “We describe methods of guiding the user to incorrect predictions, suggesting the most informative fields to correct… We conclude that more efficient corrective feedback mechanisms lead to more effective persistent learning” (Culotta abstract)

Claim 25
	The claim is rejected for the reasons set forth in claim 21 in connection with claim 8
Claim 27
	The claim is rejected for the reasons set forth in claim 25 in connection with claim 15



Claim 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Kapoor. Further in view of Hart et al US Document ID US 10452993 B1 hereinafter Hart.
Liu/Kapoor teach claim 1
Liu/Kapoor does not explicitly teach, aligning a precision of a next time interval with the minimal precision of the current interval by multiplying the precision of the next time interval by a tunable parameter that is greater than 1.  
However Hart when addressing issues related to personalized machine learning model customized for user preferences teaches, aligning a precision of a next time interval with a minimal precision of the current interval by multiplying the precision of the next time interval by a tunable parameter that is greater than 1.  (Description 31 “Based on user response to the system, it is possible to incorporate explicit or inferred user feedback to update the models… By studying the variation of system performance with training duration and the separation between training and testing, knowledge workers can tune various parameters so as to achieve greater precision and reduce false positives that users discard or fail to respond to.” The precision is updated by updating various parameters which correspond to tunable parameters that are associated with the precision. Increasing the precision for a future next time interval to achieve greater precision corresponds to “multiplying the precision of the next time interval by a tunable parameter that is greater than 1” because the claimed step has the effect of increasing the present minimum precision to a future higher precision .)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning system that determines the minimum precision acceptable to users based on feedback as taught by Hart to the disclosed invention of Liu/Kapoor.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a system that builds machine learning models personalized to specific users by “applying personalized machine learning models” (Abstract Hart)

Claim 28
	The claim is rejected for the reasons set forth in claim 24 in connection with claim 15

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.G./
Examiner, Art Unit 2122                            
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122